DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 08/22/2022. Claims 1, 15, and 18 have been amended. Claims 1-4, 6-16 and 18-20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 1, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method comprising: capturing image data including generating a plurality of pixels of image data associated with an eye of a subject and calibration image data associated with portions of frames worn proximate the eye; extracting portions of image data associated with sclera from the image data associated with the eye and portions of image data associated with the calibration image data; generating features referring to one or more numerical metrics representative color of the sclera based on the portions of image data associated with the sclera and the portions of image data associated with the calibration image data; and analyzing the features using a regression model to provide a bilirubin estimate for the subject.” 
This falls into a mental process grouping of abstract ideas being performed by a generic computer. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
Capturing/obtaining image data is insignificant extra-solution activity (data gathering).
The steps of extracting portions of an image and generating features describing color and analyzing the features to provide a bilirubin estimate are mental process abstract ideas. The “extraction” steps and generating features step can be mental acknowledgements or notes made with pen and paper on an image.
Lastly the analyzing step could be a mental estimate based on what was identified from the image. The regression model is a mathematical concept, also an abstract idea.
Additionally the judicial exception is not integrated into a practical application. The capturing/obtaining image data is insignificant extra solution activity which amounts to mere data gathering.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process.  The capturing/obtaining image data is insignificant extra solution activity which amounts to mere data gathering. Also, the use of regression models to analyze data/automate the human decision making process is also well-understood, routine and conventional activity. See Hu et al., “ Intelligent sensor networks: the integration of sensor networks, signal processing and machine learning.”, pp. 3-7; Huang et al., “Kernel based algorithms for mining huge data sets.”, (Preface VIII, pp. 1-4); Mitchell, “The discipline of machine learning.”, pp. 1-6.
Dependent claims 2, 5-13 also fails to add something more to the abstract independent claim as they merely further limit the abstract idea requiring further mental process steps. 
Dependent claims 3 and 14, and claims dependent thereof, overcome the 101 rejection as Claim 3 includes the actual physical use of a sensor shield and claim 14 includes a treatment regimen based on the bilirubin estimate. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 18 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, the claim recites “analyzing the features using a regression model to provide a bilirubin estimate for the subject”. However, the Specification of the Instant Application only broadly states using a regression model to provide a bilirubin estimate. Applicant fails to set forth any steps of how exactly that is accomplished and instead only set forth the intended results of obtaining a bilirubin estimation using a regression model. As such claim 1, and claims dependent thereof, fails to satisfy the written description requirements of 35 USC 112(a) under MPEP 2161.01 which states:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. ”. 
Regarding claims 15 and 18, the claim recites “analyze the features using a machine learning model to provide an estimate of the bilirubin level”. However, the Specification of the Instant Application only broadly states using machine learning to provide a bilirubin estimate. Applicant fails to set forth any steps of how exactly that is accomplished and instead only set forth the intended results of obtaining a bilirubin estimation using machine learning. As such claims 15 and 18, and claims dependent thereof, fails to satisfy the written description requirements of 35 USC 112(a) under MPEP 2161.01, which states:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. ”. 

Response to Arguments
Applicant's arguments filed 08/22/2022 regarding the 35 USC 101 rejection for claim 1 and 35 USC 112(a) rejection for claims 1, 15, and 18 have been fully considered but they are not persuasive. 
Regarding claim 35 USC 101 rejection for claim 1, Applicant argues that the claim does not recite a mental process. Specifically, Applicant asserts that capturing image data including generating a plurality of pixels of image is not a mental process. Further Applicant argues that even if the claim is a mental process than the claim as a whole is integrated into a practical application. Examiner respectfully disagrees.
As discussed above in the 35 USC 101 rejection the step of capturing/obtaining image data is insignificant extra-solution activity and then claim simply analyzes the color of the pixel, which could be done by a skilled clinician. The data could be presented to a user which could be viewed on a screen or printout. Further this differs from the example given by Applicant as the image is not rendered based on processing (ie the pixels are not transformed into something else and recreated as a new image).
Further the regression model is not a practical application as it is using a generic computer to automate the mental process; is not significantly more than the abstract idea as it is also well-understood, routine and conventional activity in automating the human decision-making process; and the capturing/obtaining image data step, the only step outside of the abstract idea, is insignificant extra solution activity which amounts to mere data gathering.
As such Applicant’s argument is found to be unpersuasive. 

Regarding 35 USC 112(a) rejections for claims 1, 15, and 18, Applicant argues that the Specification sufficiently describes the regression model, and specifically cites paragraphs [0037]-[0038], [0045]-[0046], [0049]-[0050], [0060]-[0061], [0114], [0116], [0124]-[0127], [0129], [0151], [0153]-[0154]. Examiner respectfully disagrees.
Applicant recites the use of machine learning to accomplish the goal of measuring bilirubin content, but no particular steps are discussed in the Specification as to how the machine learning works or a specific algorithm on how it is applied. Applicant has not set forth any particular steps or processes taken to actually train the selected model. Applicant has effectively claimed a desired result of training a model on without setting forth the actual steps taken to train the model, therefore failing to meet the written description requirement. 
As such Applicant’s argument is found to be unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792